IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JULIE TRYBOSKI,                          : No. 137 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
THE PENNSYLVANIA STATE                   :
UNIVERSITY,                              :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.